UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 08-4522


UNITED STATES OF AMERICA,

                Plaintiff – Appellee,

          v.

MEYKIUM A. SIRIAS RIVERA,

                Defendant – Appellant.



Appeal from the United States District Court for the Middle
District of North Carolina, at Greensboro. James A. Beaty, Jr.,
Chief District Judge. (1:07-cr-00200-JAB-16)


Submitted:   September 3, 2009            Decided:   March 23, 2010


Before KING, GREGORY, and DUNCAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


R. Clarke Speaks, SPEAKS LAW FIRM, PC, Wilmington, North
Carolina, for Appellant. Sandra Jane Hairston, Assistant United
States Attorney, Greensboro, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Meykium A. Sirias Rivera pled guilty pursuant to a

plea agreement to one count of bulk cash smuggling, in violation

of 31 U.S.C. § 5332(a)(1) (2006).             The district court sentenced

Rivera to 33 months’ imprisonment.            He now appeals.    Counsel has

filed a brief pursuant to Anders v. California, 386 U.S. 738

(1967), stating that there are no meritorious issues for appeal.

Rivera has filed a document we construe as a pro se supplemental

brief.   We affirm.

           To the extent that Rivera claims that his prosecution

violated the Constitution’s prohibition against double jeopardy,

this claim is meritless.          The Double Jeopardy Clause of the

Fifth    Amendment    protects     a       defendant   against      “a   second

prosecution   for    the   same   offense      after   acquittal;    a   second

prosecution for the same offense after conviction; and multiple

punishments for the same offense.”            United States v. Martin, 523
F.3d 281, 290 (4th Cir.) (internal quotation marks omitted),

cert. denied, 129 S. Ct. 238 (2008).             Rivera, however, fails to

point to any cumulative punishments or successive prosecutions

in this case.

           Next, Rivera suggests that the district court violated

his due process rights by imposing a sentence of imprisonment

instead of ordering that he be deported.                This claim is also

without merit, as the district court had no authority to order


                                       2
Rivera’s deportation.             See United States v. Xiang, 77 F.3d 771,

772-73 (4th Cir. 1996).

               Finally,    as     to    Rivera’s          claim      that   trial       counsel

rendered        ineffective        assistance,                this     claim       is      more

appropriately raised in a motion filed pursuant to 28 U.S.C.A.

§ 2255     (West          Supp.        2009),         unless         counsel’s          alleged

ineffectiveness conclusively appears on the record.                               See United

States v. Richardson, 195 F.3d 192, 198 (4th Cir. 1999).                                  After

review    of    the   record,      we    find        no       conclusive    evidence       that

counsel rendered ineffective assistance, and accordingly decline

to consider the claim on direct appeal.

               In accordance with Anders, we have reviewed the record

in this case and have found no meritorious issues for appeal. *

We therefore affirm the district court’s judgment.                                This court

requires that counsel inform Rivera, in writing, of the right to

petition   the      Supreme     Court     of       the    United     States      for    further

review.        If   Rivera      requests       that       a    petition     be   filed,    but

counsel believes that such a petition would be frivolous, then

     *
       Our review of the transcript of the guilty plea hearing
leads us to conclude that the district court substantially
complied with the requirements of Fed. R. Crim. P. 11 in
accepting Rivera’s guilty plea and that the court’s omissions
did not affect Rivera’s substantial rights.   See United States
v. Muhammad, 478 F.3d 247, 249 (4th Cir. 2007).     Further, we
discern no abuse of discretion by the court in imposing the 33-
month sentence. See Gall v. United States, 552 U.S. 38, 41, 51
(2007).




                                               3
counsel    may    move   in    this   court   for    leave   to    withdraw   from

representation.      Counsel’s motion must state that a copy thereof

was served on Rivera.

            We dispense with oral argument because the facts and

legal    contentions     are    adequately     presented     in   the    materials

before    the    court   and   argument      would   not   aid    the   decisional

process.

                                                                          AFFIRMED




                                         4